DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 01/04/2021. Claims 1-30 are pending in the instant application. Claims 1, 11 and 21 are independent. A Notice of Allowability follows here below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/663,070, filed 10/24/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application has been examined as a continuation.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/21, 02/15/2021, 03/22/21, 04/09/21, 05/11/21, 06/03/21, 06/24/21, 08/11/21, 08/18/21, 10/01/21, 11/18/21, 12/09/21, 12/27/21, 01/18/22, 02/10/22, 04/22/22, 05/20/22, 06/03/22, 06/27/22, 07/21/22 (x2)  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-30 are allowed.
Prior art reference Buxton et al. (US 20160077734 A1) discloses “FIG. 11 illustrates an example of simplistic generalized logic for a keyboard engine 1102, as segments 1104, 1108, and 1116 that may represent generalized segments of tracing of input to the keyboard 100 (for ease of readability herein), that may be used by the keyboard engine to interpret the input. For example, as shown in FIG. 11, an initial input 1106 of “Touch Down” may be determined as a result of receiving “touch down” input from the keyboard 100, followed by an input “lift up” movement. A final determination of “Lift Up” 1107 may then be inferred, at which point an interpretation may be inferred that the user intended to “tap” a particular key on the keyboard to provide that as input, corresponding to the logic segment 1104.
For example, an initial input 1110 of “Touch Down” may be determined as a result of receiving “touch down” input from the keyboard 100, followed by an input one-directional movement. An inference of “Alternatives” 1112 may then be entered, followed by an input “lift up” movement. For example, the “Alternatives” 1112 may include a sequence of an initial key followed by a stroke, or an initial key followed by another key. A final determination of “Lift Up” 1114 may then be inferred, at which point an interpretation may be inferred that the user intended to either provide a “Radial Entry” or a “Shape Writing” entry, as discussed above, and corresponding to the segment 1108. For example, example disambiguation techniques may then be utilized, as discussed further herein.
For example, an initial input 1118 of “Touch Down” may be determined as a result of receiving “touch down” input from the keyboard 100, followed by an input one-directional movement. An inference of “Alternatives” 1120 may then be entered, followed by an input “directional change” movement. For example, the “Alternatives” 1120 may include a sequence of an initial key followed by a stroke, or an initial key followed by another key. In shape-writing, some words may involve only a one-directional movement, with no inflection points. It is the set of screen points in the traveled path that is primarily considered input for shape-writing detection. Optionally, an inference of “Inflection Points” 1122 may be entered, followed by various other input. For example, the inflection points may be analyzed to determine angles of directional change in movement of the input gesture, as well as velocity and/or acceleration of movement and other attributes of the gesture movement. An input “lift up” movement may ultimately be received. A final determination of “Lift Up” 1124 may then be entered, at which point an interpretation may be inferred that the user intended to provide a “Shape Writing” entry, as discussed above, and corresponding to the logic segment 1116.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… a display; a touch sensitive surface; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors,
the one or more programs including instructions for:
displaying a user input interface on the display including a message area and a stroke
input area;
receiving a first set of strokes on the touch sensitive surface in the stroke input area;
starting to determine first text based on the first set of strokes;
without displaying the first text in the message area, receiving a second set of strokes on
the touch sensitive surface in the stroke input area after receiving the first set of strokes;
determining revised first text based on the first set and second set of strokes; and
displaying the revised first text in the message area.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060119582 A1		US 20140098038 A1		US 20170090751 A1
Related Applications: 
US 20140361983 A1 (Application # 14/292,138)
US 20140363074 A1 (Application # 14/291, 865)
USP 11182069 B2 (Application # 16/782,380)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665